Citation Nr: 1014689	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  03-30 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel




INTRODUCTION

The Veteran had active military service from September 1966 
to August 1969.

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) and Insurance Center in 
Philadelphia, Pennsylvania, which denied the Veteran's 
petition to reopen his previously denied claim for service 
connection for PTSD.

In February 2004, to support his claim, the Veteran and a 
friend testified at a hearing at the Board's offices in 
Washington, DC, before the undersigned Veterans Law Judge 
(VLJ) - also commonly referred to as a Central Office 
hearing.

In July 2004, the Board reopened the Veteran's claim based on 
new and material evidence, see 38 C.F.R. § 3.156(a), and then 
remanded the claim to the RO (via the Appeals Management 
Center (AMC) in Washington, DC) for further development and 
consideration on the underlying merits (i.e., a de novo 
readjudication).

Upon subsequent completion of the requested actions specified 
in the Board's July 2004 remand, the AMC continued the denial 
of the Veteran's claim in a January 2006 supplemental 
statement of the case (SSOC) and returned the case to the 
Board for further appellate review.  The Board issued a 
decision in May 2006 denying the Veteran's claim on appeal.  
However, in November 2006, having determined the Veteran had 
been denied due process, the Board vacated that May 2006 
decision.  See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 
2009); 38 C.F.R. § 20.904 (2009).  And in August 2007 the 
Board again remanded the Veteran's claim to the RO via the 
AMC for further development and consideration.  An SSOC since 
issued in August 2008 by the RO in Nashville, Tennessee, 
continued to deny the claim.



The Board again remanded the claim in February 2009 because 
of failure to comply with all (as opposed to just some) of 
the Board's prior remand directives, in violation of Stegall 
v. West, 11 Vet. App. 268 (1998).  The AMC has since issued 
another SSOC in January 2010 continuing to deny the claim.  
However, there still has not been substantial compliance with 
the Board's prior remand directives, so, regrettably, yet 
another remand is required.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999).


REMAND

The Veteran's claim for service connection for PTSD is 
predicated on an alleged personal (sexual) assault, so the 
special provisions of 38 C.F.R. § 3.304(f)(4) must be 
considered and applied.  According to this regulation, 
evidence from sources other than his service records may 
corroborate his account of the claimed incident.  Examples of 
such evidence include, but are not limited to:  records from 
law enforcement authorities, rape crisis centers, mental 
health counseling centers, hospitals or physicians; pregnancy 
tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  Id.

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in the 
mentioned sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to:  a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  Id.



As the Board previously directed, the Veteran received 
letters in September 2007, April 2008, and most recently in 
May 2009 informing him of this regulation and these 
alternative types of evidence that may be submitted in 
support of his claim.  He did not immediately submit or 
identify any additional evidence in response to those 
letters, so after completing the other remand development the 
Board had requested, the AMC did not take any further action 
on his claim insofar as also trying to independently 
corroborate his alleged military sexual trauma (MST).

The Veteran, however, has since submitted additional 
statements in June 2009 identifying, by name and address, one 
person who he claims can corroborate his alleged MST.  He 
also provided the name and general location by state of 
another person he believes can corroborate his MST.  But 
there is no indication the AMC (or RO) attempted to contact 
either of these potential witnesses.

Moreover, when previously remanding this case in February 
2009, the Board indicated that an opinion needed to be 
obtained from a VA psychiatrist or other mental health care 
provider indicating whether a review of the file revealed any 
indications (behavior changes, etc.) the Veteran may have 
been sexually molested during service as he is alleging.  
This remand directive was separate and independent of another 
remand directive indicating he should be scheduled for a VA 
psychiatric examination if at least one stressor was 
objectively confirmed.  And when the Veteran did not 
immediately respond to the letters mentioned requesting 
additional details concerning his alleged sexual assault 
stressors, the AMC apparently mistakenly concluded that 
neither a VA psychiatric examination nor this requested 
clinician's review of the file was warranted.  But the Board 
had purposely made these two remand directives independent of 
each other because, according to the special provisions of 
38 C.F.R. § 3.304(f)(4), VA may submit any evidence that it 
receives concerning the alleged MST to an appropriate medical 
or mental health professional for an opinion as to whether 
the evidence indicates that a personal assault occurred.  
That is to say, in these types of 


cases there is an exception to the general rule announced in 
Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996),. that 
after-the-fact medical nexus evidence cannot, as a matter of 
law, corroborate the occurrence of a noncombat stressor 
in service.  Indeed it can when, as here, the claim is 
predicated on MST.  See Patton v. West, 12 Vet. App. 272, 
279-280 (1999) and YR v. West, 11 Vet. App. 393, 399 (1998).

The Veteran says the incident in question occurred while he 
was stationed in Vietnam between June 1967 and June 1968, and 
that his military duty assignment was with the 327th Signal 
Corp, 36th Signal Battalion.  He claims he was invited to the 
going away party for an officer stationed there and became 
intoxicated at that event.  When he awoke, he was the only 
person left in the room along with that officer, and he was 
sexually molested.  According to the Veteran, this officer 
then left the unit the following day.

Another alleged stressor in service, though not involving a 
sexual assault, is that during a temporary duty assignment 
while stationed in Vietnam as the driver for a Company 
Commander, the Veteran drove through areas where a military 
conflict had taken place and observed the bodies of several 
people who had been killed.

With the benefit of the additional names and information the 
Veteran provided in June 2009, the AMC/RO at the very minimum 
needs to try and contact these persons identified to see 
whether they have any helpful information to offer that might 
tend to corroborate the Veteran's allegation that he was 
sexually assaulted while in the military.  Moreover, 
regardless of the outcome of that development, the AMC/RO 
also needs to have a VA psychiatrist or other qualified 
mental health care provider review the file to determine 
whether there are any indications (behavior changes, etc.) 
the Veteran was sexually assaulted while in the military, 
as another means of trying to corroborate his alleged MST.



Accordingly, this case is again REMANDED for the following 
additional development and consideration:

1.  Using the additional information the 
Veteran provided in his June 2009 
statements, contact the two people, 
Mr. D.M. and Mr. V.M., the Veteran 
identified that may have information 
concerning his alleged sexual assault 
in service - while stationed in Vietnam.

2.  And irrespective of whether contacting 
these two additional potential witnesses 
results in obtaining any additional 
information, have a VA psychiatrist or 
other mental health care provider review 
the claims file, including a complete copy 
of this remand, to determine whether there 
are any indications (e.g., behavior 
changes, etc.) the Veteran was sexually 
assaulted or molested while in the 
military as he is alleging.  If this 
designated clinician determines the record 
establishes the occurrence of MST, then he 
or she should then specify this stressor 
as established by the record.  In making 
this determination, all credibility 
questions raised by the evidence should be 
addressed.

3.  If at least one of the claimed 
stressors is objectively confirmed, 
schedule the Veteran for a VA psychiatric 
examination to obtain a medical opinion 
indicating the likelihood (very likely, as 
likely as not, or unlikely) that he has 
PTSD as a result of a confirmed stressor 
during or coincident with his military 
service, including on account of MST.  In 
making this critical determination, only a 
stressor that has been independently 
verified is to be considered.  To 
facilitate making these determinations, 
send the claims file to the examiner for a 
review of the Veteran's pertinent medical 
and other history, including a complete 
copy of this remand.

4.  To ensure substantial compliance with 
the Board's remand directives, please note 
that each of the above directives is 
independent of the others.  So the 
retrospective ("after-the-fact") review 
of the file by a VA psychiatrist or other 
mental health care provider in paragraph 2 
- to determine whether there are 
indications (e.g., behavior changes, etc.) 
the Veteran may be an unfortunate victim 
of MST must occur regardless of whether he 
is scheduled for a VA compensation 
examination as directed in paragraph 3.  
See Dyment v. West, 13 Vet. App. 141, 146-
47 (1999); Stegall v. West, 11 Vet. App. 
268 (1998).

5.  Then readjudicate the claim for 
service connection for PTSD in light of 
the additional evidence obtained.  If this 
claim is not granted to the Veteran's 
satisfaction, prepare another SSOC and 
send it to him and his representative.  
Give them time to respond before returning 
the file to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


